Exhibit 10.20

 

AMENDMENT NO. 3 TO SHARED SERVICES AGREEMENT

 

THIS AMENDMENT NO. 3 (this “Amendment”) dated as of May 12, 2008 (the “Effective
Date”) to the Shared Services Agreement dated as of January 2, 2002 (as amended
by Amendment No. 1 thereto, dated as of January 14, 2002 and Amendment No. 2
thereto, dated as of March 10, 2004, the “Shared Services Agreement”) is by and
between Five Star Quality Care, Inc., a Maryland corporation (the “Company”),
and Reit Management & Research LLC, a Delaware limited liability company (“RMR”)
is entered into between the Company and RMR.  Capitalized terms used in this
Amendment without definition shall have the meaning given therefor in the Shared
Services Agreement.

 

RECITALS:

 

Since the Shared Services Agreement was entered into, the Company’s requirements
for Services in connection with management information systems have expanded
from supervisory services to provision of personnel for implementing management
information systems services and the Company and RMR desire to amend the Shared
Services Agreement to reflect the services currently being provided.

 

RMR, effective as of the Effective Date, will offer employment to certain
Company employees who currently perform management information systems services
for the Company.

 

NOW THEREFORE, in consideration of the foregoing and the agreements set forth in
this Amendment the Company and RMR agree as follows:

 

1.             Section 1.1 (i) of the Shared Services Agreement is hereby
amended by adding a new subsection (iv) at the end thereof reading as follows:

 

(iv) MANAGEMENT INFORMATION SYSTEMS SERVICES.  In addition to supervision and
assistance, the provision of such personnel reasonably required and qualified to
supplement the Company’s personnel in order to perform the underlying work

 

--------------------------------------------------------------------------------


 

described in subsections (i) through (iii) above (the “MIS Services”).

 

Section 1 of the Shared Services Agreement is hereby amended by adding a new
subparagraph 1.6 at the end thereof reading as follows:

 

1.6  COMPENSATION FOR MANAGEMENT INFORMATION SYSTEMS IMPLEMENTATION.

 

In addition to the Service Fee and Expenses, as compensation payable to RMR for
the provision of the MIS Services to the Company pursuant to subparagraph
1.1(i)(iv), the Company agrees to reimburse RMR, within 30 days of the receipt
of invoices therefor, for an agreed share of the employment expenses of RMR’s
employees, other than its Chief Information Officer, actively engaged in
providing the MIS Services, including but not limited to salary, wages, payroll
taxes and the cost of employee benefit plan.

 

The share of such expenses to be reimbursed will be determined annually not
later than December of each year for the following 12 calendar months beginning
the following January by agreement of RMR and the Company acting in good faith,
such agreement not to be unreasonably withheld or delayed, provided for the
period May 12, 2008 through December 30, 2008, the share to be reimbursed by the
Company is agreed to be 80%.

 

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

This Amendment shall be interpreted, construed, applied and enforced in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, as an instrument under seal, as of the day
and year first above written.

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey, Jr.

 

 

  Name:   Bruce J. Mackey, Jr.

 

 

  Title:       President

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

  Name:    John C. Popeo

 

 

  Title:        Senior Vice President

 

--------------------------------------------------------------------------------